                      UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF PENNSYLVANIA

JOSEPH WHITFIELD,                            :

                    Plaintiff                :    CIVIL ACTION NO. 3:18-1390

        v.                                   :          (JUDGE MANNION)

COMM. OF PA, et al.,                         :

                   Defendants                :


                                         ORDER

        In accordance with the Memorandum issued this date, IT IS HEREBY ORDERED

THAT:


        1. The motion to dismiss, filed on behalf of Defendants PrimeCare Medical Inc.,
           and Dr. William Young (Doc. 21) is GRANTED.

        2. The motion for summary judgment, filed on behalf of Defendants Warden Brian
           Clark, Dauphin County Prison and Dauphin County Sheriff’s Department, (Doc.
           23) is GRANTED. Judgment is hereby entered in favor of the Defendants
           Warden Brian Clark, Dauphin County Prison and Dauphin County Sheriff’s
           Department and against the Plaintiff.

        3. The Commonwealth of Pennsylvania is DISMISSED as not a properly named
           Defendant in this matter.

        4. The Clerk of Court is directed to CLOSE this case.

        5. Any appeal will be deemed frivolous, lacking merit, and not taken in good faith.
           See 28 U.S.C. §1915(a)(3).




                                   S/ Malachy E. Mannion
                                   MALACHY E. MANNION
                                   United States District Judge
Dated: March 30, 2020
18-1390-01-ORDER
